NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 28, 2021 *
                                 Decided April 28, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 20-2996

LASANDRA NORMAN,                                    Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Northern District of Indiana,
                                                    Hammond Division.

      v.                                            No. 2:18CV209-PPS\JEM

CITY OF LAKE STATION, et al.                        Philip P. Simon,
      Defendants-Appellees.                         Judge.

                                       ORDER

       Two police officers from Lake Station, Indiana, arrested Lasandra Norman for
driving under the influence. As relevant to this appeal, Norman sued the officers and
the City of Lake Station, alleging that the officers used excessive force during the
baseless arrest. After the defendants failed to respond to Norman’s complaint, the clerk
of court entered a default first against the City, then later the officers. But before the
court entered judgment, the defendants moved to set aside their defaults and to dismiss

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2996                                                                           Page 2

the complaint. The court vacated the default and dismissed nearly all of Norman’s
claims, but it allowed her to replead the claim that the officers used excessive force
when handcuffing her. The court then dismissed her second amended complaint for
failing to state a claim. On appeal Norman challenges the decisions to vacate the
defaults and to dismiss the excessive-force claim. We affirm.

       In her earlier complaints, Norman alleged that, in December 2017, Lake Station
police officers Troy Allen and Kevin McCann pulled her over on suspicion of drunk
driving with her teenaged daughter in the car. She was given a breathalyzer test, and
Allen, who is male, performed a pat-down search. One of the officers then put her in
handcuffs so forcefully that she was injured, and she was taken into custody. Norman
was charged, and, after a bench trial, a state circuit judge found her guilty of operating a
vehicle while intoxicated and endangering a minor.

         Norman sued the officers and the City in May 2018, alleging multiple
constitutional violations related to her arrest and prosecution. Neither the City nor the
officers appeared or responded to the complaint within the time required. On Norman’s
motion, the clerk of court entered default under Federal Rule of Civil Procedure 55(a)
against Lake Station in December 2018, and, in August 2019, the court ordered Norman
to submit evidence of her damages to support the entry of a judgment. The same
month, the clerk entered a Rule 55(a) default against the two officers. The next day,
attorneys appeared on behalf of Lake Station and the officers and moved to set aside the
entries of default based on the City’s inadvertent failure to distribute legal mail to the
proper parties and the existence of meritorious defenses to the claims. See FED. R. CIV. P.
55(c). The district court granted the motion and ordered the defendants to respond to
the complaint; they did so by moving to dismiss.

       The court granted the defendants’ motion. First, it concluded that claims about
the validity of Norman’s arrest and prosecution would undermine her conviction for
driving under the influence and were barred by Heck v. Humphrey, 512 U.S. 477 (1994).
The court also found that Norman did not state a constitutional violation by alleging
that she was searched by a male officer. See Davis v. United States, 564 U.S. 229, 232
(2011). And finally, the court determined that Norman failed to state a claim for
municipal liability against Lake Station. See Monell v. Dep’t of Soc. Servs. of City of N.Y.,
436 U.S. 658, 691–95 (1978). The district court granted Norman leave to replead only her
excessive-force claim based on forceful handcuffing.
No. 20-2996                                                                          Page 3

       After some procedural fumbles, Norman filed her second amended complaint. In
the one-paragraph pleading, she alleged that Allen “felt and grabbed on [her] female
body parts searching her” and performed “degrading acts” like “sticking a device in her
mouth [and] repeating to her blow and blow harder into said device.” Norman also
alleged that she was double-locked in handcuffs for a total of about an hour while being
transported to the police station and later to jail. On the defendants’ motion, the district
court dismissed the complaint with prejudice, concluding that nothing Norman alleged
suggested this was anything other than a routine arrest.

        Norman appeals and first contends that the court should not have overturned
the entry of default against the defendants. We review a district court’s decision to set
aside an entry of default for abuse of discretion. VLM Food Trading Int’l, Inc. v. Ill.
Trading Co., 811 F.3d 247, 255 (7th Cir. 2016). As a preliminary matter, we emphasize (as
the district court did) that this case involves only an entry of default, see FED. R. CIV. P.
55(a), not a default judgment, see FED R. CIV. P. 55(b). VLM Food Trading Int’l Inc.,
811 F.3d at 255 (explaining this two-step process). A district court may set aside an entry
of default for good cause, see FED. R. CIV. P. 55(c), which we have explained can mean
failing to respond to a summons or complaint through inadvertence (rather than
willfully ignoring pending litigation). Cracco v. Vitran Exp., Inc., 559 F.3d 625, 630–31
(7th Cir. 2009). The party seeking to set aside the entry of default must also show quick
action to correct the error and present a meritorious defense to the complaint, meaning
“more than bare legal conclusions . . . but less than a definitive showing that the defense
will prevail.” Parker v. Scheck Mech. Corp., 772 F.3d 502, 505 (7th Cir. 2014).

        The district court did not abuse its discretion when it set aside the entry of
default. The defendants submitted an affidavit from the Lake Station employee
responsible for sorting legal mail. She explained that the complaint and summonses
were received but never delivered to the proper officials. The court reasonably found
that the City had made a general mistake but had not engaged in any willful avoidance.
The court also noted that, once made aware of the case by the entry of default against
the officers, the defendants obtained counsel, filed appearances, and moved to vacate
the default in less than two weeks, satisfying the prompt-action requirement. And
finally, the court reasonably determined that the defendants had identified plausible
defenses to the complaint: that many of Norman’s claims were untenable because of her
conviction for drunk driving and that, while Norman described unpleasant behavior by
the officers, she did not allege facts that amounted to constitutional violations.
No. 20-2996                                                                           Page 4

        Norman also argues that the district court erred by dismissing her claim of
excessive force by the arresting officers for their use of handcuffs. The court granted her
leave to replead this claim with more details about any injuries or lasting harm from the
handcuffs. Because “facts or admissions from an earlier complaint that are not included
in a later complaint cannot be considered on a motion to dismiss,” we look only to
Norman’s second amended complaint. Scott v. Chuhak & Tecson, P.C., 725 F.3d 772,
782–83 (7th Cir. 2013). Norman alleges that she was double-locked in handcuffs with
her hands behind her back for 40 minutes, then again for 20 minutes. She says nothing
about pain or even discomfort. Therefore, Norman failed to state a claim for excessive
force. See Stainback v. Dixon, 569 F.3d 767, 773 (7th Cir. 2009). Norman also reprised her
claim that Allen searched her in an offensive manner, but here too her sparse allegations
fall short of stating a claim. Although it refers to a “sexual assault,” Norman’s
complaint states simply that Allen “felt and grabbed on” her while “searching” her. A
full search of the person is permitted during a lawful arrest, United States v. Robinson,
414 U.S. 218, 236 (1973), and Norman’s description does not put Allen on notice of why
she believed that he conducted the search in an unreasonable manner. See Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       Norman does not raise any cogent arguments against the dismissal of the other
claims she asserted in her initial pleadings, so any challenge is waived. See Lee v. Ne. Ill.
Reg’l Commuter R.R. Corp., 912 F.3d 1049, 1054 (7th Cir. 2019).

                                                                                 AFFIRMED